Exhibit 14.1 Piccolo Educational Systems, Inc. Code of Business Conduct and Ethics This Code of Business Conduct and Ethics (the “Code”) sets forth legal and ethical standards of conduct applicable to all employees, officers and directors of Piccolo Educational Systems, Inc. and its “dba’s” and subsidiaries (the “Company”). This Code is intended to deter wrongdoing and to promote: *Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; *Full, fair, accurate, timely and understandable disclosure in reports and documents that we file with, or submit to, the Securities and Exchange Commission (if and when we become subject to those filings) and in other public communications made by us; *Compliance with applicable laws, rules and regulations; *Prompt internal reporting of violations of the Code; and *Accountability for any violation of the Code. It is our policy to conduct business ethically, to halt any unethical or unlawful behavior that may occur as soon as reasonably possible after its discovery, and to discipline those who engage in such behavior. We will also discipline those individuals who allow such behavior by their subordinates to go undetected by failing to exercise appropriate supervision and oversight or failing to act on their knowledge. As employees, officers and directors, you have an important obligation related to appropriate business conduct. You are expected to be familiar with the Code and to adhere to the principles and procedures explained in this document. This Code should be read in conjunction with all of our other policy statements and compliance procedures. This Code is administered by our Office of General Counsel as Acting Corporate Compliance Officer. The Corporate Compliance Officer will facilitate and manage the review of information, approvals and responses to inquiries contemplated by this Code and may forward information and delegate duties to other management personnel at the Company as appropriate. To the extent reasonably possible, information disclosed to the General Counsel will only be shared with individuals within the Company with a need to know and will be held in confidence. If you are unsure about a proper course of conduct, you should consult the General Counsel. Compliance with Laws, Rules and Regulations We are committed to conducting business ethically. You are expected to comply with all applicable laws and regulations in the cities, states and countries in which we operate. The purpose of this Code is to provide a summary of key policies and procedures.
